Citation Nr: 0931174	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine with 
osteoporosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
lumbar spine with osteoporosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remands the Veteran's claims for service connection 
for further development.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  

First, the Board finds that the RO did not give appropriate 
consideration to whether the combat presumption established 
in 38 U.S.C.A. § 1154(b) applies to the Veteran's claim.  It 
is clear that the Veteran is a Vietnam combat Veteran.  His 
DD214 shows that he was a fighter pilot in the U.S. Air Force 
and that he received multiple decorations and awards 
indicative of combat, including a Purple Heart.  The Veteran 
has contended, and the service treatment records show, that 
he was involved in a combat-related incident in July 1967 in 
which he was required to eject from his aircraft.  Although 
there are treatment records related to injuries received in 
that incident, no complaints are seen related to the 
Veteran's low back.  However, the Veteran has stated that he 
has had low back pain since that incident and that, at the 
time, it was masked by the pain he had from a rib contusion, 
but as that resolved, his low back pain became apparent.  
However, he has also admitted that he did not seek any 
treatment for his low back pain, nor did he report it to the 
flight sergeant, as he was afraid of being grounded or of 
other negative action being taken.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
Thus, on remand, the Veteran's statements as to having a 
combat-related injury to his low back in service should be 
considered in light of the combat presumption.

In addition, the Board concludes that remand is necessary in 
order to provide the Veteran with a new VA examination 
because the Board finds that the VA examination in June 2005 
is inadequate for rating purposes.  First, the examiner 
failed to conduct any diagnostic testing before diagnosing 
the Veteran to only have a lumbar strain despite private 
medical evidence of record diagnosing the Veteran to have 
grade 2 spondylolisthesis secondary to spondylolysis at the 
L5-S1 level of the Veteran's lumbosacral spine (see May 2004 
private orthopedist's treatment note), and lumbar 
degenerative disc disease (see June 2001 private treatment 
note and x-ray report).  Nor did the examiner explain why her 
diagnosis was different from those seen in the private 
treatment records.

Second, the examiner failed to provide the requested nexus 
opinion.  The examiner stated that she could not give an 
opinion without resorting to speculation.  Presumably her 
reasoning is as stated with her diagnosis - that "[t]here 
are no service medical records to indicate this condition was 
present while Veteran was serving in the military."  The 
examiner's inability to offer an opinion because it would be 
speculative to do so, does not render the opinion inadequate; 
rather, it means there is no medical nexus opinion.  See 
Roberts v. West, 13 Vet. App. 185, 189 (1999) (medical 
opinion is not inadequate merely because it is inconclusive).  
The lack of a medical nexus opinion, as requested, renders 
the examination inadequate for rating purposes.

Finally, it is unclear whether the examiner considered the 
relevant evidence of record, including a statement from the 
Veteran's private orthopedist, dated in February 2005, in 
which he states that, upon review of the Veteran's military 
history, it is evidence that he was involved in several 
occurrences that could have contributed to the initial cause 
of his back condition, i.e., spondylolysis at the L5-S1 level 
which over time has evolved into spondylolisthesis.  
Furthermore, the examiner failed to address the Veteran's lay 
statements of having injuries in service and a continuity of 
symptomatology since service.  For a medical opinion to be 
adequate, it must be based upon consideration of the 
Veteran's prior medical history and examinations and also 
describes the disability, if any, in sufficient detail so 
that the Board's evaluation of the claimed disability will be 
a fully informed one, see Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  

For these reasons, the Board finds the June 2005 VA 
examination to be inadequate for purposes of evaluating the 
Veteran's claim for service connection for a low back 
disorder with osteoporosis.  Thus, on remand, a VA spine 
examination should be provided to the Veteran so that all 
necessary diagnostic testing can be performed to determine 
the exact nature of the Veteran's current low back 
disorder(s) and to obtain a medical opinion that includes a 
discussion of the Veteran's reported history of combat- and 
noncombat-related injury in service, the relevant medical and 
lay evidence of record, including any evidence that is 
contrary to the opinion proffered by the examiner.  

Since remand is already necessary, the Board also finds that 
additional efforts should be undertaken to obtain private 
treatment records that may be relevant to the Veteran's 
claim.  The Board notes that the initial treatment record 
dated in May 2004 with the Veteran's private orthopedist 
indicates that the Veteran reported having treatment for his 
back with his internist since 1988.  The Veteran was 
discharged in July 1988.  Thus these medical treatment 
records may be relevant to the Veteran's claim of a 
continuity of symptomatology since service.  

The Board advises the Veteran that the duty to assist is a 
two-way street.  If an Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Veteran must assist in obtaining these 
records by either submitting a completed release form for VA 
to request them or by submitting them himself.  

Accordingly, this case is REMANDED for the following:

1.  Contact the Veteran and ask him to 
complete a release form authorizing VA 
to obtain the treatment records of his 
private internist who reportedly has 
treated him since his discharge from 
service in July 1988.  The Veteran 
should be advised that, in lieu of 
submitting a completed release form, he 
can submit these private medical 
treatment records to VA himself.  If the 
Veteran provides a completed release 
form, then the medical records 
identified should be requested.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
The Veteran and his representative 
should be notified of unsuccessful 
efforts in this regard and afforded an 
opportunity to submit the identified 
records.

2.  After any additional documentary 
evidence is obtained, schedule the 
Veteran for a VA spine examination.  The 
claims file must be provided to and 
reviewed by the examiner, who must 
indicate in his/her report that said 
review has been accomplished.

The examiner must conduct any necessary 
diagnostic testing to determine the 
exact nature of the Veteran's current 
low back disorder(s), which have been 
diagnosed as either a lumbar strain (see 
June 2005 VA examination) or 
degenerative disc disease and grade II 
spondylolisthesis (see private treatment 
records).  After reviewing the claims 
file and examining the Veteran, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current back 
disorder, including osteoporosis, is 
related to any disease or injury 
incurred during service, specifically 
whether they are related to the 
Veteran's reported back injuries in 
service.  The first injury incurred in 
July 1967 when the Veteran had to eject 
from his aircraft.  The second injury 
incurred in December 1982 when he again 
injured his back while practicing in an 
A-10 cockpit simulator.  

A complete rationale must be given for 
all opinions rendered, including 
discussion of the relevant medical and 
lay evidence especially if such evidence 
is contrary to the opinion offered.

3.  Thereafter, the Veteran's claim 
should be readjudicated.  In 
readjudicating the Veteran's claim, his 
allegation of a combat-related injury 
should be considered in light of the 
presumption set forth 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
such action does not resolve the claim, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals







